



COURT OF APPEAL FOR ONTARIO

CITATION:

Imvescor Restaurants
    Inc. v. 3574423 Canada Inc., 2012 ONCA 387

DATE: 20120607

DOCKET: C53641

Cronk, Juriansz and Epstein JJ.A.

BETWEEN

Imvescor
    Restaurants Inc. and PDM
    Royalties Limited Partnership

Plaintiffs/Respondents

and

3574423
    Canada Inc., Redwood Grille  Orlando, L.L.C., Unique
    Hospitality, L.L.C., George Bozikis and Spiro Bozikis

Defendants/Appellants

AND BETWEEN

3574423
    Canada Inc., George
    Bozikis and Spiro Bozikis

Plaintiffs by
    Counterclaim/Appellants

and

Imvescor
    Restaurants Inc. and PDM
    Royalties Limited Partnership

Defendants by
    Counterclaim/Respondents

Ian N. Roher and David S. Altshuller, for the appellants

Randy C. Sutton and Rahool P. Agarwal, for the
    respondents

Heard: May 10, 2012

On appeal from the order of Justice Herman Wilton-Siegel of
    the Superior Court of Justice, dated March 30, 2011, with reasons reported at
    2011 ONSC 1609.

By The
    Court:

[1]

This appeal involves a narrow issue of contractual interpretation
    concerning a restrictive covenant in a franchise agreement.  At the conclusion
    of oral argument, this court dismissed the appeal, with reasons to follow. 
    These are those reasons.

I.        Background

[2]

The appellants moved before the Superior Court of Justice for various
    declaratory relief concerning, in part, the enforceability of certain
    restrictive covenants in a franchise agreement between the appellant 3574423
    Canada Inc. (the franchisee) and Les Restaurants Bâton Rouge Inc., the
    predecessor in interest to the respondent Imvescor Restaurants Inc. (the
    franchisor).  In so doing, the appellants invoked Rule 20 (the summary judgment
    rule) and rules 21.01(1)(a) and 2(a) (relating to the pre-trial determination
    of a question of law).

[3]

The franchise agreement was executed by the parties on March 1, 1999 and
    amended by an addendum executed on March 12, 1999 (the Agreement).  Under the
    Agreement, the franchisee acquired the right to operate a Bâton Rouge
    restaurant located at the Eaton Centre Shopping Complex in Toronto, in
    accordance with the requirements of the Bâton Rouge System developed by the
    franchisor.

[4]

Sometime in 2008, a dispute arose between the parties regarding the
    franchisees compliance with the terms of the Agreement, in particular, certain
    restrictive covenants, which constrained the franchisees right to operate or
    be involved with a competing business, both during and after the term of the
    Agreement.

[5]

Litigation soon followed.  The franchisor sued the appellants  the
    franchisee, its principals and a related corporation  seeking damages and
    declaratory and injunctive relief in respect of the franchisees alleged
    breaches of the Agreement.  The appellants defended the action, denying the
    alleged breaches, disputing the damages claimed and asserting the right of
    set-off.  They also counterclaimed for damages arising from the franchisors
    alleged breaches of the Agreement and other related agreements between the
    parties.

[6]

After the exchange of pleadings, the appellants moved for the relief
    described above, including for declarations that, on various grounds, the
    restrictive covenants at issue were unenforceable.  Throughout, the Agreement
    remained in force and the appellants continued to operate the Bâton Rouge
    restaurant in the Eaton Centre.

[7]

As relevant to this appeal, the main clause in dispute is s. 16.2 of the
    Agreement.  It reads as follows:

Franchisee agrees that during the Term, neither Franchisee, its
    directors, officers, shareholders, the Owner, nor any Key Personnel will,
    either individually or in partnership or jointly or in conjunction with any
    person, and whether as principal, agent, shareholder, employee or in any manner
    whatsoever, carry on or be engaged in or be concerned with or interested in or
    advise, lend money to, guarantee the debts or obligations of or permit their
    name or any part of it to be used anywhere within Canada in any business which
    is substantially similar to the Business, namely the operation of a restaurant
    selling generally the products listed in Section 2.1.18.

[8]

In light of the manner in which the appellants structured their motion
    and the relief claimed, the motion judge concluded that: (1) he could only
    apply rule 21.01(1)(a) in respect of issues of contractual interpretation that
    were pure questions of law; and (2) any questions of mixed fact and law fell to
    be determined under Rule 20.  Further, in the motion judges view, the final
    determination of the enforceability of s. 16.2 of the Agreement could only be
    addressed in a specific factual context, in which enforcement of the provision
    was sought.  Given these conclusions, the only remaining issue before the
    motion judge was whether  as a pure question of contractual interpretation 
    s. 16.2 of the Agreement was so ambiguous as to be unenforceable.

[9]

After considering the various interpretive arguments raised by the
    appellants in support of their contention that s. 16.2 of the Agreement was
    ambiguous and, hence, unenforceable, the motion judge held, at para. 53, that
    none of the appellants arguments, individually or collectively, supports a
    conclusion that the covenant in [s.] 16.2 is ambiguous to the point of [being]
    unenforceable as a pure question of law.

[10]

The
    remaining questions raised by the appellants concerning the enforceability of
    s. 16.2 were regarded by the motion judge as questions of mixed fact and law. 
    He therefore considered these issues in his Rule 20 analysis and concluded that
    they raised genuine issues requiring a trial, thus necessitating the denial of
    summary judgment.

[11]

In
    the result, the appellants motion for declaratory and other relief was
    dismissed in its entirety.

[12]

The
    appellants then appealed directly to this court.

[13]

In
    their appeal, the appellants raised numerous issues that involved interlocutory
    rulings by the motion judge, including his ruling on the questions of mixed
    fact and law that he addressed under Rule 20.  By order dated December 12,
    2011, this court granted the respondents motion to quash the interlocutory
    aspects of the appellants appeal and held that the only issue appealable as a
    final order directly to this court was the motion judges ruling at para. 53,
    described above, that s. 16.2 of the Agreement is not ambiguous as a pure
    question of law.

II.       Issues

[14]

As
    a result of the events described above, the sole issue on this appeal is
    whether the motion judge erred in concluding that s. 16.2 of the Agreement is
    not ambiguous to the point of being unenforceable as a pure question of law.

III.      Discussion

[15]

We
    conclude that the appeal must be dismissed.

[16]

Both
    in their factum and during oral argument, the appellants raised numerous issues
    that implicated interlocutory rulings by the motion judge.  These matters are
    not properly before this court.  The narrow issue now raised for determination
    is whether s. 16.2 of the Agreement is ambiguous to the point of rendering it unenforceable
    as a pure question of law.  We agree with the motion judge that the answer to
    this question is no.

[17]

Having
    closely scrutinized the wording of s. 16.2 of the Agreement, including in the
    context of the other provisions of the Agreement that assist in its
    interpretation, we are not persuaded that s. 16.2 is facially ambiguous.  On
    the contrary, when read as a whole, the Agreement provides several guideposts
    to the intended meaning and scope of s. 16.2.

[18]

One
    straightforward example suffices to illustrate this point.  The appellants
    contend that the meaning of the phrase during the Term, as it appears in s.
    16.2, is ambiguous.  However, by the combined effect of ss. 2.1.23, 5.1 and
    2.1.8 of the Agreement, the term of the Agreement is established as 20 years,
    commencing on the date of the rent-free period specified in the lease between
    the parties, as referenced in Part I of Schedule A to the Agreement.  Similar
    observations can be made concerning the meaning of the phrase Key Personnel
    in s. 16.2, about which the appellants also complain.

[19]

Of
    course, the fact that various phrases in s. 16.2 of the Agreement require
    reference to other sections of the Agreement in order to ascertain the intended
    meaning and scope of the restrictive covenant in s. 16.2 does not, by itself,
    render s. 16.2 ambiguous and devoid of any clear meaning.  The drafting
    technique of such cross-referencing and incorporation by reference often guides
    the interpretation of complex, or even standard form, commercial documents.

[20]

A
    conclusion that s. 16.2 is sufficiently ambiguous as to be rendered wholly
    unenforceable requires that no intelligible meaning attach to the language
    employed by the parties in s. 16.2.  At this stage of the action, in the
    absence of any factual context for the interpretation of s. 16.2, we are not
    persuaded that the requisite patent ambiguity in s. 16.2 has been demonstrated.

[21]

It
    may be that with the benefit of a full factual record, fatal interpretive
    ambiguities in s. 16.2 may be established.  But that is not the basis on which
    the appellants elected to seek pre-trial declaratory relief regarding s. 16.2. 
    It will be open to the appellants at the trial of this action to advance the
    claim of such core ambiguity on a proper evidentiary record.  However, considered
    at this stage, in the absence of any factual context and as a pure question of
    law (as the appellants requested in their notice of motion before the motion
    judge), the claim that s. 16.2 is irretrievably ambiguous as a matter of law
    must fail.

IV.     Conclusion

[22]

For
    the reasons given, the appeal is dismissed.  The respondents are entitled to
    their costs of the appeal, fixed in the amount of $8,500, inclusive of
    disbursements and all applicable taxes.

RELEASED:

JUN -7 2012                           E.A. Cronk
    J.A.

EAC                                       R.G.
    Juriansz J.A.


G.J. Epstein J.A.


